 

EMPLOYMENT AGREEMENT

 

Donald L. Thoma

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 31, 2010 (the
“Effective Date”), by and between Iridium Satellite LLC, a Delaware limited
liability company (the “Company”, and together with Iridium Communictions Inc.
and its other subsidiaries, the “Company Group”), and Donald L. Thoma
(“Executive” and, together with the Company, the “Parties”). This Agreement
supersedes and replaces in its entirety the offer letter between Executive and
Iridium Satellite LLC dated May 10, 2001 (the “Offer Letter”).

 

WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this Agreement;

 

WHEREAS, Executive desires to continue to be employed on the terms hereinafter
set forth in this Agreement; and

 

WHEREAS, Executive acknowledges that (i) Executive’s employment with the Company
will provide Executive with trade secrets of, and confidential information
concerning, the Company Group; and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Company
Group.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

1.                  At-Will Employment. Executive shall continue to be employed
by the Company on an at-will basis, meaning either the Company or Executive may
terminate Executive’s employment at any time, with or without Cause or advanced
notice. Executive’s rights to compensation following a termination of employment
shall be only as set forth in Section 8 below.

 



1.

 

 

2.                  Position and Duties. Executive shall serve as the Company’s
Executive Vice President, Marketing. Executive shall perform such duties of an
executive, managerial and reporting nature customary to such position, and as
reasonably assigned to him, from time to time, by the Company’s Chief Executive
Officer (the “CEO”), to whom Executive shall report. Executive shall devote
Executive’s full business time and attention to the performance of Executive’s
duties hereunder and shall not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services, either directly or indirectly; provided, that
nothing herein shall preclude Executive from (i) with the prior written consent
of the Board, serving on the board of directors of other for-profit companies
that do not compete with the Company, (ii) serving on civic or charitable boards
or committees, and (iii) managing personal investments, so long as all such
activities described in (i) through (iii) herein do not materially interfere
with the performance of Executive’s duties and responsibilities under this
Agreement.

 

3.                  Cash Compensation.

 

(a)               Base Salary. Executive’s initial base salary under this
Agreement shall be earned at a rate of $275,000.00 on an annual basis (or
$11,458.34 on a semi-monthly basis) (the “Base Salary”), less standard payroll
deductions and withholdings. Executive shall be paid in accordance with Company
practice and policy. Executive’s Base Salary shall be reviewed and adjusted from
time to time by the Board or a duly authorized committee.

 

(b)               Annual Bonus. Subject to the achievement of the applicable
performance goals determined by the Company and Executive’s continued service
through the bonus payment date, Executive shall be eligible to earn an annual
bonus (the “Annual Bonus”) with a target amount equal to sixty percent (60%) of
the Base Salary (the “Target Bonus”). If Executive leaves the employ of the
Company prior to payment of any Annual Bonus, he is not eligible for an annual
bonus, prorated or otherwise, except as expressly contemplated in Section 8
below. The Annual Bonus earned for any given year shall be paid to Executive on
the date on which annual bonuses are paid to all other senior executives of the
Company, but in no event later than March 15 of the year following the year in
which Executive’s right to the Annual Bonus is no longer subject to a
substantial risk of forfeiture, so as to comply with Treasury Regulation Section
1.409A-1(b)(4).

 

4.                  Employee Benefits. Executive shall be eligible to
participate in the employee benefit plans and programs of the Company Group on a
basis no less favorable than such benefits are provided by the Company Group
from time to time to the Company Group’s other senior executives.

 

5.                  Vacation. Executive shall be eligible to accrue up to four
(4) weeks paid vacation during each year. Executive shall also be entitled to
all paid holidays and personal days given by the Company to its senior
executives.

 

6.                  Expense Reimbursement. Executive shall be entitled to
receive prompt reimbursement for all travel and business expenses reasonably
incurred and accounted for by Executive (in accordance with the policies and
procedures established from time to time by the Company Group) in performing
services hereunder. For the avoidance of doubt, to the extent that any
reimbursements (including any taxable benefits reimbursements) are subject to
the provisions of Section 409A of the Code: (a) to be eligible to obtain
reimbursement for such expenses Executive must submit expense reports within 45
days after the expense is incurred, (b) any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, (c) the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and (d) the right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 



2.

 

 

7.                  Indemnification; D&O Coverage. The Company Group, and its
successors and/or assigns, will indemnify and defend Executive to the fullest
extent permitted by the By-Laws and Certificate of Incorporation of Iridium
Communications Inc. (the “Parent”) with respect to any claims that may be
brought against Executive arising out of any action taken or not taken in
Executive’s capacity as an officer or director of any member of the Company
Group. In addition, Executive shall be covered as an insured in respect of
Executive’s activities as an officer and director of any member of the Company
Group by the Parent’s Directors and Officers liability policy or other
comparable policies obtained by the Company’s successors, to the fullest extent
permitted by such policies. The Company’s indemnification obligations hereunder
shall remain in effect following the Executive’s termination of employment with
the Company Group.

 

8.                  Termination of Employment. Executive’s employment may be
terminated under the following circumstances:

 

(a)               Death. Executive’s employment shall terminate upon Executive’s
death. Upon any such termination, Executive’s estate shall be entitled to
receive his Base Salary through the date of termination (the “Accrued Salary”)
and (B) any other earned but unpaid wages (together, the “Accrued Amounts”). The
Accrued Amounts shall be timely paid following the date of termination in
accordance with applicable laws. All other benefits, if any, due to Executive’s
estate following Executive’s termination due to death shall be determined in
accordance with the plans, policies and practices of the Company Group;
provided, that Executive’s estate shall not be entitled to any payments or
benefits under any severance plan, policy or program of the Company Group.
Executive’s estate shall not accrue any additional compensation (including any
Base Salary or Annual Bonus) or other benefits under this Agreement following
such termination of employment.

 

(b)               Disability. The Company may terminate Executive’s employment
for Disability. “Disability” shall mean Executive’s inability, due to physical
or mental incapacity, to perform his duties under this Agreement with
substantially the same level of quality as immediately prior to such incapacity
for a period of ninety (90) consecutive days or one hundred twenty (120) days
during any consecutive six (6) month period. In conjunction with determining
Disability for purposes of this Agreement, Executive hereby (i) consents to any
such examinations which are relevant to a determination of whether Executive is
mentally and/or physically disabled, and (ii) agrees to furnish such medical
information as may be reasonably requested. Upon any such termination, Executive
shall be entitled to receive payment of the Accrued Amounts. All other benefits,
if any, due to Executive following Executive’s termination by the Company for
Disability shall be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive shall not be entitled
to any payments or benefits under any severance plan, policy or program of the
Company Group. Executive shall not accrue any additional compensation (including
any Base Salary or Annual Bonus) or other benefits under this Agreement
following such termination of employment.

 



3.

 

 

(c)                Termination for Cause; Voluntary Termination. At any time,
(i) the Company may terminate Executive’s employment for “Cause” (as defined
below) by Notice of Termination (as defined in Section 8(e)) specifying the
grounds for Cause in reasonable detail, and (ii) Executive may terminate
Executive’s employment “voluntarily” (that is, other than by death, Disability
or for Good Reason, in accordance with Section 8(a), 8(b) or 8(d),
respectively); provided, that Executive shall be required to give at least
thirty (30) days advance written notice to the Company of such termination.
“Cause” shall mean Executive’s: (A) material breach of this Agreement, including
the willful failure to substantially perform his duties hereunder; (B) willful
failure to carry out, or comply with, in any material respect, any lawful and
reasonable directive of the Board, not inconsistent with the terms of this
Agreement; (C) commission at any time of any act or omission that results in, or
that may reasonably be expected to result in, a conviction, plea of guilty or no
contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (D) unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing Executive’s duties and responsibilities hereunder; (E) breach of any
written policies or procedures of the Company Group that are applicable to
Executive and that have previously been provided to Executive, which breach
causes or is reasonably expected to cause material economic harm to any member
of the Company Group; or (F) commission at any time of any act of fraud,
embezzlement, misappropriation, material misconduct, or breach of fiduciary duty
against the Company or any of its affiliates (or any of their respective
predecessors or successors), which, for the avoidance of doubt, shall not
include any good faith disputes regarding immaterial amounts that relate to
Executive’s expense account, reimbursement claims or other de minimis matters;
provided, however, that in the case of (A), (B) or (E) above, if any such breach
or failure is curable, Executive fails to cure such breach or failure to the
reasonable satisfaction of the Board within fifteen (15) days of the date the
Company delivers written notice of such breach or failure to Executive. For
purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless such act is done or failed to be done intentionally
and in bad faith.

 

Upon the termination of Executive’s employment pursuant to this Section 8(c),
Executive shall be entitled to receive payment of the Accrued Amounts. All other
benefits, if any, due to Executive following Executive’s termination of
employment pursuant to this Section 8(c) shall be determined in accordance with
the plans, policies and practices of the Company Group; provided, that Executive
shall not be entitled to any payments or benefits under any severance plan,
policy or program of the Company Group. Executive shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.

 

(d)               Termination for Good Reason or Without Cause. At any time, (i)
Executive may terminate Executive’s employment for “Good Reason” (as defined
below) and (ii) the Company may terminate Executive’s employment without Cause
(that is, other than by death, Disability or for Cause, in accordance with
Section 8(a), 8(b) or 8(c), respectively). “Good Reason” shall mean the
assignment of duties materially inconsistent with Executive’s position,
authority, duties or responsibilities, or a substantially adverse alteration in
the nature or status of Executive’s responsibilities.

 



4.

 

 

Upon the termination of Executive’s employment hereunder pursuant to this
Section 8(d), and provided such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definitions thereunder, a “Separation From Service”),
Executive shall receive (A) the Accrued Amounts, and, (B) subject to Executive’s
execution, delivery and non-revocation of an effective release of all claims
against the Company Group substantially in the form attached hereto as Exhibit A
(the “Release”) within the sixty (60) day period following the date of
Executive’s Separation From Service, the following severance benefits
(collectively, the “Severance Benefits”):

 

(i)                 an amount equal to 12 months of Executive’s then-current
Base Salary, paid in equal installments on the Company’s normal payroll schedule
over the 12 month period immediately following the date of Separation From
Service (the “Severance Period”), except as set forth below (the “Salary
Continuation”).

 

(ii)               an amount equal to the Annual Bonus for the year of his
Separation from Service that Executive would have earned (had the Executive
remain employed though the payment date), based on actual achievement of the
designated performance metrics, pro-rated based on the number of days served in
the year of termination, unless such Separation From Service occurs on or within
twelve (12) months after a Change in Control, in which case the payment under
this clause (ii) shall not be pro-rated, paid in equal installments on the
Company’s normal payroll schedule over the remained of the Severance Period from
and after the date the Company determines actual performance and the amount of
bunis that would have been earned based on such performance..

 

(iii)             if Executive is participating in the Company’s employee group
health insurance plans on the date of Separation From Service and subject to
Executive making a timely election to continue such coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, or, if applicable, state
or local insurance laws (“COBRA”), then the Company shall pay, directly to the
COBRA carrier, as and when due, the COBRA premiums necessary to continue
Executive’s health insurance coverage in effect for himself and his eligible
dependents on the termination date until the earliest of (A) the month in which
the Severance Period Ends, (B) the expiration of eligibility for the
continuation coverage under COBRA, or (C) the date when Executive or his
dependents become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (such period from
the termination date through the earliest of (A) through (C), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums
for the remainder of the COBRA Payment Period, the Company will instead pay
Executive on the first day of each month of the remainder of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the remainder of the COBRA Payment Period. If Executive becomes
eligible for coverage under another employer's group health plan or otherwise
ceases to be eligible for COBRA during the period provided in this clause,
Executive must immediately notify the Company of such event, and all payments
and obligations under this clause shall cease.

 



5.

 

 

(iv)             if such Separation From Service occurs on or within twelve (12)
months after a Change in Control (as defined in the Parent’s 2009 Stock
Incentive Plan), one hundred percent (100%) of Executive’s then-outstanding
equity awards shall become vested (and exercisable, as applicable) effective as
of the date of Executive’s Separation from Service.

 

All of the Severance Benefits are subject to deductions for applicable tax
withholdings. No Severance Benefits will be paid prior to the day that is sixty
(60) days following the date of Separation From Service. On the sixtieth (60th)
day following the date of Separation From Service, the Company shall pay in a
lump sum the aggregate amount of the cash Severance Benefits that the Company
would have paid Executive through such date had the payments commenced on the
Separation From Service through such sixtieth (60th) day, with the balance paid
thereafter on the applicable schedules described above.

 

All other benefits, if any, due Executive following a termination pursuant to
this Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive shall not be entitled
to any payments or benefits under any severance plan, policy or program of the
Company Group. Payments under this Agreement are intended to fulfill any
statutory obligation to provide notice or pay in lieu of notice. Executive shall
not accrue any additional compensation (including any Base Salary or Annual
Bonus) or other benefits under this Agreement following such termination of
employment.

(e)                Notice of Termination. Any termination of the Executive’s
employment by the Company or by Executive shall be communicated by written
Notice of Termination to the other Party. For purposes of this Agreement,
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall, to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

(f)                Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and, as applicable, the board of directors (and any committees thereof)
of each of the other members of the Company Group.

 

(g)               Taxes. Notwithstanding any other provision of this Agreement
to the contrary, if payments made or benefits provided pursuant to this Section
8 or otherwise from the Company Group or any person or entity are considered
“parachute payments” under Section 280G of the Code, then such parachute
payments shall be limited to the greatest amount that may be paid to Executive
under Section 280G of the Code without causing any loss of deduction to the
Company Group under such section, but only if, by reason of such reduction, the
net after tax benefit to Executive shall exceed the net after tax benefit if
such reduction were not made. “Net after tax benefit” for purposes of this
Agreement shall mean the sum of (i) the total amounts payable to the Executive
under Section 8, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Company Group or otherwise that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (iii) the amount of federal and state income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to Executive (based upon the rate
in effect for such year as set forth in the Code at the time of termination of
Executive’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by Section
4999 of the Code. The determination as to whether and to what extent payments
are required to be reduced in accordance with this Section 8(g) shall be made at
the Company’s expense by a nationally recognized certified public accounting
firm as may be designated by the Company prior to a change in control (the
“Accounting Firm”). In the event of any mistaken underpayment or overpayment
under this Agreement, as determined by the Accounting Firm, the amount of such
underpayment or overpayment shall forthwith be paid to Executive or refunded to
the Company, as the case may be, with interest at one hundred twenty (120%) of
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. Any
reduction in payments required by this Section 8(g) shall occur in the following
order: (1) any cash severance, (2) any other cash amount payable to Executive,
(3) any benefit valued as a “parachute payment,” (4) the acceleration of vesting
of any equity awards that are options, and (5) the acceleration of vesting of
any other equity awards. Within any such category of payments and benefits, a
reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are. In the event that acceleration of compensation from equity
awards is to be reduced, such acceleration of vesting shall be canceled, subject
to the immediately preceding sentence, in the reverse order of the date of
grant.

 



6.

 

 

9.                  Restrictive Covenants.

 

(a)               Noncompetition. In consideration of the payments by the
Company to Executive pursuant to this Agreement, Executive hereby covenants and
agrees that, during Executive’s employment with the Company and, in the event
that Executive becomes entitled to and is in fact receiving severance payments
under the terms of this Agreement, for the one-year period following the date of
Executive’s termination for any reason (the “Restricted Period”), Executive
shall not, without the prior written consent of the Company, engage in
“Competition” (as defined below) with the Company Group. For purposes of this
Agreement, if Executive takes any of the following actions he shall be engaged
in “Competition:” engaging in or carrying on, directly or indirectly, any
enterprise, whether as an advisor, principal, agent, partner, officer, director,
employee, stockholder, associate or consultant to any of the following entities
that are competitors of the Company: Inmarsat, Globalstar, Thuraya, and ORBCOMM,
as well as any of the designated Competing Companies that are acquired by
another entity and operate as a subsidiary or business unit of the acquiring
entity. Notwithstanding the foregoing, “Competition” shall not include the
passive ownership of securities in any entity and exercise of rights appurtenant
thereto, so long as such securities represent no more than two percent (2%) of
the voting power of all securities of such enterprise.

 

(b)               Nonsolicitation and No Hire. In further consideration of the
payments by the Company to Executive pursuant to this Agreement, Executive
hereby covenants and agrees that, during Executive’s employment with the Company
and, in the event that Executive becomes entitled to and is in fact receiving
severance payments under the temrs of this Agreement, for the one-year period
following the date of Executive’s termination for any reason, Executive shall
not (i) induce or attempt to induce any employee or consultant of the Company
Group to leave the employ or services of the Company Group, or in any way
interfere with the relationship between the Company Group and any employee or
consultant thereof, (ii) except in the performance of Executive’s duties for the
Company Group, hire any person who was an employee of the Company Group at any
time during the six (6) month period immediately prior to the date on which such
hiring would take place, or (iii) solicit, initiate contact or initiate service
with any customer, supplier, licensee, licensor or other business relation of
the Company Group with whom Executive routinely conducted business with while
employed with the Company, with the intent to induce or attempt to induce such
person to cease doing business with, or reduce the amount of business conducted
with, the Company Group, or with the intent to wrongfully interfere with the
relationship between any such customer, supplier, licensee or business relation
of the Company Group.

 



7.

 

 

(c)                Confidential Information. Executive acknowledges that the
Company Group has a legitimate and continuing proprietary interest in the
protection of its “Confidential Information” (as defined below) and that it has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect such Confidential Information. During the period
of Executive’s employment and at all times thereafter, Executive shall not,
except with the written consent of the Company or in connection with carrying
out Executive’s duties or responsibilities hereunder, furnish or make accessible
to anyone or use for Executive’s own benefit any trade secrets, confidential or
proprietary information of the Company Group, including without limitation its
business plans, marketing plans, strategies, systems, programs, methods, trade
secrets, employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential Information”); provided, that such
Confidential Information shall not include information which at the time of
disclosure or use, was generally available to the public other than by a breach
of this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company, Executive or such
third party or was otherwise developed or obtained legally and independently by
the person to whom disclosed without a breach of this Agreement. Notwithstanding
the foregoing, Executive may disclose Confidential Information when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, that, if Executive is ordered by a court or other
government agency to disclose any Confidential Information, Executive shall (i)
promptly notify the Company of such order, (ii) at the written request of the
Company, diligently contest such order at the sole expense of the Company as
expenses occur, and (iii) at the written request of the Company, seek to obtain,
at the sole expense of the Company, such confidential treatment as may be
available under applicable laws for any information disclosed under such order.

 

(d)               Property of the Company. All memoranda, notes, lists, records
and other documents or papers (and all copies thereof) relating to the Company
Group, whether written or stored on electronic media (including, without
limitation, Executive’s personal computer or laptop), made or compiled by or on
behalf of Executive in the course of Executive’s employment with the Company
Group, or made available to Executive in the course of Executive’s employment
with the Company Group, relating to the Company Group, or to any entity which
may hereafter become an affiliate thereof, but excluding Executive’s personal
effects, Rolodexes and similar items, shall be the property of the Company, and
shall, except as otherwise agreed by the Company in writing, be delivered to the
Company promptly upon the termination of Executive’s employment with the Company
for any reason or at any other time upon request.

 



8.

 

 

(e)                Intellectual Property. All discoveries, inventions, ideas,
technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or created or produced by
Executive alone or with others, at any time during his employment with any
member of the Company Group, and in any way relating to the business activities
which are the same as or substantially similar to the business activities
carried on by the Company Group or proposed to be extended or expanded by the
Company Group, or the products or services of the Company Group, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form (“Developments”), shall be the sole and exclusive property of the
Company. Executive agrees to, and hereby does, assign to the Company, without
any further consideration, all of Executive’s right, title and interest
throughout the world in and to all Developments. Executive agrees that all such
Developments that are copyrightable may constitute works made for hire under the
copyright laws of the United States and, as such, acknowledges that the Company
or one of the members of the Company Group, as the case may be, is the author of
such Developments and owns all of the rights comprised in the copyright of such
Developments and Executive hereby assigns to the Company without any further
consideration all of the rights comprised in the copyright and other proprietary
rights Executive may have in any such Development to the extent that it might
not be considered a work made for hire. Executive shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.

 

(f)                Enforcement. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9(a), 9(b), 9(c), 9(d)or 9(e) herein (collectively, the
“Covenants”) would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company shall be entitled to obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, the Company shall be entitled to immediately cease paying any
amounts remaining due pursuant to Section 8 (other than the Accrued Amounts) if
Executive has violated any provision of Section 9(a) or has materially breached
any of his obligations under Sections 9(b), 9(c), 9(d) or 9(e) of this
Agreement. Executive understands that the provisions of Sections 9(a) and 9(b)
may limit his ability to earn a livelihood in a business similar to the business
of the Company but he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to Executive, and (v) the
consideration provided hereunder is sufficient to compensate Executive for the
restrictions contained in Sections 9(a) and 9(b) . In consideration of the
foregoing and in light of Executive’s education, skills and abilities, Executive
agrees that he shall not assert that, and it should not be considered that, any
provisions of Sections 9(a) and 9(b) otherwise are void, voidable or
unenforceable or should be voided or held unenforceable. It is expressly
understood and agreed that although Executive and the Company consider the
restrictions contained in Sections 9(a) and 9(b) to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. In any such action, suit or proceeding to
enforce the Covenants, the prevailing Party shall be entitled to an award of its
or his reasonable attorneys’ fees and costs incurred.

 



9.

 

 

10.              Miscellaneous.

 

(a)               Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) Executive has read this Agreement in its
entirety, fully understands the terms of this Agreement, has had the opportunity
to consult with counsel prior to executing this Agreement, and is signing the
Agreement voluntarily and with full knowledge of its significance, (ii) the
execution, delivery and performance of this Agreement by Executive does not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, (iii) Executive is not a party to or bound by an
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder, and (iv) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company Group in connection with the performance of his duties hereunder.

 

(b)               Mitigation. Executive shall have no duty to mitigate his
damages by seeking other employment and, should Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any other compensation except as specifically
provided herein.

 

(c)                Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and an officer of the Company (other than
Executive) duly authorized by the Board to execute such amendment, waiver or
discharge. No waiver by either Party of any breach of the other Party of, or
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 



10.

 

 

(d)               Successors and Assigns.

 

(i)                 This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(ii)               This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and, other than as set forth in Section
10(d)(iii), shall not be assignable by the Company without the prior written
consent of the Executive (which shall not be unreasonably withheld).

 

(iii)             The Agreement shall be assignable by the Company to any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company; provided that, the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

(e)                Notice. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile or email to the respective facsimile numbers and email addresses, as
the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery, email or overnight courier
shall be deemed given when delivered, (ii) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission, and (iii) notices sent by registered mail shall be deemed
given two days after the date of deposit in the mail.

 

If to Executive, to such address (including Company email address) as shall most
currently appear on the records of the Company.

 

If to the Company, to:

 

Iridium Satellite LLC

1750 Tysons Boulevard, Suite 1400

McLean, VA 22102

Facsimile:

Attention: Corporate Secretary

 



11.

 

 

With a copy, which shall not constitute notice, to:

 

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656

Facsimile: 703-456-8100

Attention: Brent B. Siler, Esq.
bsiler@cooley.com

 

(f)                GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
VIRGINIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA
TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
COMMONWEALTH OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY,
VIRGINIA OR THE EASTERN DISTRICT OF VIRGINIA. EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.

 

(g)               JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE
ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.

 

(h)               Set Off. The Company’s obligation to pay Executive the amounts
and to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of any amounts owed by Executive to the Company or
any of its affiliates except to the extent any such set-off, counterclaim or
recoupment would violate, or result in the imposition of tax under Section 409A
of the Code, in which case such right shall be null and void.

 

(i)                 Compliance with Code Section 409A. It is intended that all
of the payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Section 409A of
the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether Severance Payments, expense
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment under this
Agreement shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and
if any of the payments, including the Severance Benefits, upon Separation From
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation” (including as a result of the terms of
Offer Letter), then to the extent delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code and the related adverse taxation under Section 409A
of the Code, such payments shall not be provided to Executive prior to the
earliest of (i) the expiration of the six (6)-month period measured from the
date of Executive’s Separation From Service with the Company, (ii) the date of
Executive’s death or (iii) such earlier date as permitted under Section 409A of
the Code without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to Executive, and any remaining payments due shall be paid as otherwise
provided in this Agreement or in the applicable agreement. No interest shall be
due on any amounts so deferred.

 



12.

 

 

(j)                 Severability of Invalid or Unenforceable Provisions. The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

(k)               Advice of Counsel and Construction. Each Party acknowledges
that such Party had the opportunity to be represented by counsel in the
negotiation and execution of this Agreement. Accordingly, the rule of
construction of contract language against the drafting party is hereby waived by
each Party.

 

(l)                 Entire Agreement. This Agreement sets forth the entire
agreement of the Parties in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written in
respect of the subject matter contained herein.

 

(m)             Withholding Taxes. The Company shall be entitled to withhold
from any payment due to Executive hereunder any amounts required to be withheld
by applicable tax laws or regulations.

 

(n)               Section Headings. The headings of the Sections hereof are
provided for convenience only and are not to serve as a basis for interpretation
or construction, and shall not constitute a part, of this Agreement.

 

(o)               Cooperation. During the period of Executive’s employment and
at any time thereafter, Executive agrees to cooperate (i) with the Company in
the defense of any legal matter involving any matter that arose during
Executive’s employment with the Company Group, and (ii) with all government
authorities on matters pertaining to any investigation, litigation or
administrative proceeding pertaining to the Company Group. The Company will
reimburse Executive for any reasonable travel and out of pocket expenses
incurred by Executive in providing such cooperation.

 



13.

 

 

(p)               Survival. Sections 7, 8(d), 8(g), 9, and 10 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of Executive’s employment with the Company Group.

 

(q)               Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  IRIDIUM SATELLITE LLC.       By:  /s/Matthew J. Desch     Name: Matthew J.
Desch
Title: Chief Executive Officer

 

  EXECUTIVE       By:  /s/Donald L. Thoma     Donald L. Thoma

 

 

[Signature Page to Employment Agreement]

 



14.

 

 

EXHIBIT A

 

GENERAL RELEASE

 

THIS AGREEMENT AND RELEASE, dated as of __________, 20__ (this “Agreement”), is
entered into by and between Donald L. Thoma (“Executive”) and Iridium
Communications Inc. (the “Company”).

 

WHEREAS, Executive is currently employed with the Company; and

 

WHEREAS, Executive’s employment with the Company will terminate effective as of
__________, 201_;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

 

1.                  Executive shall be provided severance pay and other benefits
(the “Severance Benefits”) in accordance with the terms and conditions of
Section 8(d) of the employment agreement by and between Executive and the
Company, dated as of December 31, 2010 (the “Employment Agreement”); provided
that, no such Severance Benefits shall be paid or provided if Executive revokes
this Agreement pursuant to Section 5

below.

2.                  Executive, for and on behalf of himself and Executive’s
heirs, successors, agents, representatives, executors and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”)
arising out of or relating to Executive’s employment or termination of
employment with, Executive’s serving in any capacity in respect of, or
Executive’s status at any time as a holder of any securities of, any of the
Company, Iridium Communications Inc (the “Parent”) and any of its affiliates
(collectively, the “Company Group”), both known and unknown, in law or in
equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and the Virginia Human Rights
Act, all as amended; and all other federal, state and local statutes, ordinances
and regulations. By signing this Agreement, Executive acknowledges that
Executive intends to waive and release any rights known or unknown Executive may
have against the Company Releasees under these and any other laws; provided
that, Executive does not waive or release Claims (i) with respect to the right
to enforce this Agreement or those provisions of the Employment Agreement that
expressly survive the termination of Executive’s employment with the Company,
(ii) with respect to any vested right Executive may have under any employee
pension or welfare benefit plan of the Company Group, or (iii) any rights to
indemnification preserved by Section 7 of the Employment Agreement or under any
applicable indemnification agreement, any D&O insurance policy applicable to
Executive and/or the Parent’s certificates of incorporation, charter and
by-laws, or (iv) with respect to any claims that cannot legally be waived.

 



1.

 

 

3.                  Executive acknowledges that Executive has been given
twenty-one (21) days from the date of receipt of this Agreement to consider all
of the provisions of the Agreement and, to the extent he has not used the entire
21-day period prior to executing the Agreement, he does hereby knowingly and
voluntarily waive the remainder of said 21-day period. EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE
IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST
ANY OF THE COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS
HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

 

4.                  Executive shall have seven (7) days from the date of
Executive’s execution of this Agreement to revoke the release, including with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If Executive revokes the Agreement, Executive
will be deemed not to have accepted the terms of this Agreement.

 

5.                  Executive hereby agrees not to defame or disparage any
member of the Company Group or any executive, manager, director, or officer of
any member of the Company Group in any medium to any person without limitation
in time. The Company hereby agrees that its board of directors and the
executives, managers and officers of the members of the Company Group shall not
defame or disparage Executive in any medium to any person without limitation in
time. Notwithstanding this provision, either party may confer in confidence with
his or its legal representatives and make truthful statements as required by
law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written

 



  IRIDIUM SATELLITE LLC       By:      Its:           EXECUTIVE            
Donald L. Thoma 

 



2.

 